Citation Nr: 1045764	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  08-32 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a left 
knee disorder, to include as secondary to service-connected right 
knee disabilities, and if so, whether service connection is 
warranted.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to November 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied entitlement to a TDIU, and a November 
2009 rating decision which denied entitlement to service 
connection for a left knee disorder. 

In June 2010, the Board requested a Veterans' Health 
Administration (VHA) expert opinion.  The case has been returned 
to the Board for further appellate action. 


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for 
a left knee disorder was denied by July 1998 and August 1998 
rating decisions.  He did not appeal. 

2.  The evidence received since the August 1998 rating decision 
is not duplicative or cumulative of evidence previously of record 
and raises a reasonable possibility of substantiating the claim 
for service connection for a left knee disorder. 

3.  The Veteran's left knee disorder is not related to service or 
to his service-connected right knee disabilities.

4.  The Veteran's service-connected disabilities do not preclude 
him from securing and following substantially gainful employment.

CONCLUSIONS OF LAW

1.  The July 1998 and August 1998 rating decisions that denied 
entitlement to service connection for a left knee disorder are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).

2.  As evidence received since the August 1998 rating decision is 
new and material, the claim of entitlement to service connection 
for a left knee disorder, to include as secondary to his right 
knee disabilities, is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2010).

3.  The criteria for entitlement to service connection for a left 
knee disorder, to include as secondary to service-connected right 
knee disabilities, have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2010).

4.  The criteria for a total disability rating based on 
unemployability due to service-connected disability have not been 
met and there is no evidence to warrant referral for 
consideration of individual unemployability on an extra- 
schedular basis.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.340, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

With regard to claims to reopen finally disallowed claims, the 
VCAA requires notice of the evidence needed to reopen the claim, 
as well as the evidence necessary to establish the underlying 
benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  As 
the Board herein reopens the Veteran's claim for service 
connection for a left knee disorder, any deficiency with respect 
to Kent notice is harmless error.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 
2004).  Specifically, a June 2007 letter advised the Veteran of 
the evidence and information necessary to substantiate his TDIU 
claim as well as his and VA's respective responsibilities in 
obtaining such evidence and information.  A July 2009 letter 
provided the Veteran with notice of the evidence needed to reopen 
his claim for service connection for a left knee disorder and the 
evidence needed to substantiate that claim, i.e. evidence showing 
that a currently diagnosed condition of degenerative joint 
disease was incurred in or aggravated by military service.  As 
the Veteran put forth a theory of entitlement to service 
connection as secondary to his service-connected right knee 
disability, the letter informed him that in order to substantiate 
a claim for secondary service connection, he should show that his 
service-connected disability either caused or aggravated a 
diagnosed left knee disorder.  Both the June 2007 letter and the 
July 2009 letter satisfied the requirements of Dingess.

VA also has a duty to assist a claimant in obtaining evidence to 
substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
This duty includes assisting the Veteran in the procurement of 
service treatment records, other pertinent treatment records, and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Here, the RO has obtained the Veteran's service 
treatment records, Social Security records, VA treatment records, 
and private treatment records.  The Veteran has not identified 
any additional relevant records that VA failed to obtain.  

Lastly, VA examinations were conducted in February 2008 and in 
October 2009.  The February 2008 examiner did not note whether 
the claims file was available for review, but he thoroughly 
discussed the Veteran's medical and employment history and 
conducted an appropriate examination.  This review is detailed in 
the examination report and it is consistent with the medical 
history in the claims folder such that the examiner's opinion 
regarding the effects of the Veteran's service-connected 
disabilities on his employability was made in consideration of 
his medical history, as required by 38 C.F.R. §§ 4.1 and 4.2. The 
October 2009 examiner did not provide an adequate opinion as to 
the Veteran's left knee disorder.  Therefore, in June 2010 the 
Board requested a VHA expert medical opinion upon determination 
that additional medical expertise was needed for an equitable 
disposition of the appeal.  See 38 C.F.R. § 20.901(a).  The 
opinion provided in August 2010 was detailed and supported by 
adequate rationale.  The Veteran was notified that the opinion 
was being sought, was provided with a copy of the opinion when 
the opinion was rendered, and was given an opportunity to respond 
with additional evidence or arguments.  See 38 C.F.R. 
§ 20.903(a).
 
The duty to assist has been satisfied as there is no reasonable 
possibility that any further assistance to the Veteran by VA 
would serve any useful purpose.  See 38 



U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. 
Nicholson, 21 Vet. App. 312 (2007); Forcier v. Nicholson, 19 Vet. 
App. 414 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (holding that there is no basis for a remand when no 
benefit would flow to the Veteran).  Therefore, because VA's 
duties to notify and assist have been met, there is no prejudice 
to the Veteran in adjudicating this appeal.


II.  New and Material Evidence

The Veteran contends that he has submitted new and material 
evidence sufficient to reopen his claim of entitlement to service 
connection for a left knee disorder, to include as secondary to 
his service-connected right knee disabilities. He is currently 
service-connected for traumatic arthritis of the right knee, 
postoperative medial meniscectomy, and for instability of the 
right knee associated with traumatic arthritis.  

A previously denied claim may be reopened by the submission of 
new and material evidence, that is, evidence that has not been 
previously submitted to agency decision makers, and evidence 
that, either by itself or considered in conjunction with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
New and material evidence cannot be cumulative or redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  For purposes of 
determining whether VA has received new and material evidence 
sufficient to reopen a previously denied claim, the credibility 
of the evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992).

The Veteran was previously denied service connection for his left 
knee disorder in July 1998 and August 1998 rating decisions on 
the grounds that his claim was not well-grounded.  The Veteran 
did not appeal, and the July 1998 and August 1998 rating 
decisions became final.  See 38 U.S.C.A. § 7105.  

The Veteran sought to reopen his claim in March 2009.  He 
asserted a new theory of entitlement, alleging that his left knee 
disorder was due to his service-connected right knee 
disabilities.  In support of this claim, he submitted private 
medical records, including a May 2009 treatment record from his 
orthopedist.  This record shows that the Veteran's left knee is 
now more symptomatic than the right, and that his left knee has a 
varus deformity and marked degenerative arthritis.  As this 
evidence has not previously been submitted to agency decision 
makers and relates to unestablished fact necessary to 
substantiate the claim, namely that the Veteran suffers from a 
current left knee disability, the claim for service connection 
for a left knee disorder is reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  


III.  Service Connection

In the November 2009 rating decision on appeal, the RO reopened 
the Veteran's claim and denied it on the merits.  Therefore, 
there is no prejudice to the Veteran by the Board's consideration 
of his claim on the merits.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

The Veteran contends that he suffers from a left knee disorder 
that is due to his service-connected right knee disabilities.  
Specifically, he alleges that gait changes caused by his right 
knee disabilities have led to the development of his current left 
knee disorder. 

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303(a), 3.306.  "[I]n order to establish service connection 
or service-connected aggravation for a present disability the 
veteran must show:  (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service."  
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  
The determination as to whether these 



requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999); 38 C.F.R. § 
3.303(a).  

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is not 
present during service, evidence of continuity of symptomatology.  

Additionally, certain chronic disabilities, including arthritis, 
may be presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

Service connection may be granted on a secondary basis for a 
disability that is proximately due to, or the result of, a 
service-connected disability.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis 
requires evidence that shows:  (1) a current disability exists; 
(2) the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  In this regard, the Board must assess the 
credibility and probative value of the evidence, and, provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1991).  While the Board is not free to ignore 
the opinion of a treating physician, it is free to discount the 
credibility of that physician's statement.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 
Vet. App. 97, 101 (1992). 

The Veteran does not contend, nor does the evidence show, that 
his left knee disorder is related to his active service.  A left 
knee disorder was first diagnosed in 1988, nearly 20 years after 
his separation from service, and the Veteran does not contend 
that it had its onset in service or is related to an incient of 
service.  Therefore, service connection on a direct basis is not 
warranted.  See 38 U.S.C.A. §§ 1110, 1112, 1131, 1137; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  

The Veteran has a current left knee disorder.  The earliest 
evidence of record showing a left knee disorder is a radiologic 
consultation report dated June 1988.  The radiologist found that 
there were mild degenerative changes to both knees; more 
prominent on the right than the left.  VA examiners also found 
left knee crepitation in June 1995, June 1996, and June 1998, and 
diagnosed the Veteran with hypertrophic arthritis of the left 
knee in June 1995.  In May 2009, the Veteran's orthopedist found 
that his left knee was more symptomatic than his right knee 
because he tends to favor the right knee.  Upon examination, the 
orthopedist found that he had varus knees bilaterally, and x-rays 
showed bilateral marked degenerative arthritis, more significant 
on the right.  In October 2009, the Veteran was provided with a 
VA examination.  The examiner diagnosed the Veteran with severe 
degenerative arthritis of the right and left knee.  He also found 
that the Veteran had a varus deformity of the left knee, as well 
as severe patellar facet tenderness, severely positive patellar 
grind test, and severely palpable and audible crepitus with range 
of motion of the knee.  Therefore, the medical evidence of record 
shows that the Veteran has a present disability of severe 
tricompartmental arthritis of the left knee with a varus 
deformity, patellar grind, patellar facet tenderness, and 
crepitation.




The October 2009 VA examiner reviewed the Veteran's medical 
history, beginning with his right knee surgery in service and 
subsequent development of tricompartmental right knee arthritis.  
The examiner noted that the Veteran reported first experiencing 
left knee symptoms in 1989 and has suffered increasingly severe 
pain since that time.  After a full review of the Veteran's 
history and examination, the VA examiner was unable to provide an 
opinion as to the cause of the Veteran's left knee disability 
without resorting to speculation on the relationship of the left 
knee degenerative changes to the right knee degenerative changes.  

In June 2010, the Board requested an expert medical opinion from 
a VHA orthopedist.  The claims folder was sent to and reviewed by 
the VHA examiner with an opinion request describing the Veteran's 
medical history, including the 1988 x-ray showing degenerative 
changes to the left knee, the June 1995 examination report where 
the Veteran first complained of symptoms and was diagnosed with 
left knee arthritis, and the May 2009 treatment note showing 
marked degenerative arthritis.  

The VHA orthopedist determined that it was extremely unlikely 
that the Veteran's left knee disorder was caused by his service-
connected right knee disabilities, including consideration of an 
altered gait associated with his left knee disorder, because he 
first complained of left knee symptoms in 1995, which was nearly 
25 years after his right knee surgery.  The orthopedist explained 
that left knee arthritis resulting from his right knee surgery 
would be expected to develop earlier, even given that 
degenerative arthritis takes a long time to develop.  
Additionally, the orthopedist noted the Veteran's weight and 
opined that he would be surprised to have not seen degenerative 
arthritis of the knees in any person of the Veteran's age, 
height, and weight.

The examiner also stated that it is possible that the Veteran's 
left knee condition has been aggravated by his right knee 
condition, but not to any meaningful extent.  The doctor 
explained that the Veteran's weight is affecting his left knee 
condition more than any effect that could be caused by an altered 
gait.

Although the evidence of record shows that the Veteran currently 
suffers from arthritis of the left knee, the Board finds that the 
competent medical evidence of record is against finding that the 
Veteran's left knee disorder is caused or aggravated by his 
service-connected right knee disabilities.  The VHA orthopedist 
determined that the Veteran's weight had a greater effect on his 
knee disorder than an altered gait could have.  

The Board notes that the Veteran has asserted that his left knee 
disorder is caused by his right knee disabilities, but lay 
evidence, while competent to establish diagnosis and etiology in 
some circumstances, is not competent to establish an etiological 
link between the Veteran's left knee disorder and right knee 
disabilities, as this is a medical question requiring medical 
expertise.  

Therefore, as the preponderance of the competent and credible 
evidence of record shows that the Veteran's left knee disorder 
was not caused or aggravated by his service-connected right knee 
disability or by any other disease or injury in service, the 
benefit of the doubt doctrine does not apply and service 
connection for a left knee disorder, including as secondary to 
service-connected right knee disabilities, is denied. 


IV.  TDIU

The Veteran contends that he has been unable to work due to his 
service-connected disabilities since 1998.  As noted above, he is 
currently service-connected for traumatic arthritis of the right 
knee, postoperative medial meniscectomy, and for instability of 
the right knee associated with traumatic arthritis.  He has a 
combined evaluation of 20 percent.

The Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation due 
solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.26.  Consideration may be given to his level of 
education, special training, and previous work experience in 
making this determination, but not to his age or the impairment 
caused by any nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.  See also Ferraro v. Derwinski, 1 Vet. App. 
326, 331-332 (1991). 
 
A TDIU may be assigned where the schedular rating is less than 
total when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of a single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and there 
is sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Disabilities resulting from a common etiology or from a single 
accident are considered one disability.  Id.  In addition, 
disabilities of one or both upper extremities, or one or both 
lower extremities, including the bilateral factor, are considered 
one disability under this section.  Id. 
 
While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as 
"that which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  Also, 
in Faust v. West, 13 Vet. App. 342 (2000), the court defined 
"substantially gainful employment" as "an occupation that 
provides an annual income that exceeds the poverty threshold for 
one person, irrespective of the number of hours or days that the 
veteran actually works and without regard to the veteran's earned 
annual income...." 
 
A veteran may be considered as unemployable upon termination of 
employment that was provided on account of disability or in which 
special consideration was given on account of the same, when it 
is satisfactorily shown that he or she is unable to secure 
further employment.  38 C.F.R. § 4.18.  "Marginal employment," 
for example, as a self-employed worker or at odd jobs or while 
employed at less than half of the usual remuneration, shall not 
be considered "substantially gainful employment."  See Moore 
(Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  It is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally disabled.  
38 C.F.R. § 4.16(b).  So even if the veteran does not meet the 
threshold minimum percentage standards in § 4.16(a), extra-
schedular consideration is to be given.  Id.  See also 38 C.F.R. 
§ 3.321(b)(1). 
 
The Veteran's service-connected right knee disabilities are rated 
at 10 percent separately and he has a combined evaluation of 20 
percent.  Hence, he does not satisfy the threshold minimum 
percentage criteria in 38 C.F.R. § 4.16(a) for consideration of a 
TDIU.  Consequently, the only possible way he may obtain this 
benefit is on an extra-schedular basis under the provisions of 38 
C.F.R. 
§ 4.16(b).

he Board notes that entitlement to a TDIU extra-schedular rating 
under 38 C.F.R. § 4.16(b), and an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1), although similar, are based on different 
factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extra-
schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the 
fact that the schedular ratings are inadequate to compensate for 
the average impairment of earning capacity due to the Veteran's 
disabilities. Exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with employment, 
are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a 
determination that a particular Veteran is rendered unable to 
secure or follow a substantially gainful occupation by reason of 
his or her service-connected disabilities.  See VAOPGCPREC 6-96.

In this case, the evidence of record fails to show that the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected right knee 
disabilities.

On VA examination in February 2008, the examiner noted that the 
Veteran had severe arthritis in his right knee and that this 
would limit him in a capacity where prolonged standing, lifting, 
and walking are involved.  However, the examiner stated that the 
Veteran could participate in employment where he may sit for a 
portion of the day.   

In October 2009, the VA examiner determined that the Veteran was 
unlikely to be employable with weight bearing activity as his 
arthritis is quite severe and is exacerbated with activity.  
However, the examiner appeared to be taking both knee disorders 
into consideration in making that determination, and he did not 
indicate if the Veteran could perform any employment that did not 
require weight bearing activity.  

The Board notes that the Veteran has two years of college 
education.  He worked for the U.S. postal service from 1970 to 
1998.  He stopped working on disability retirement due to his 
service-connected right knee.  His position was that of a machine 
operator and consisted of standing and walking for 8 hours; 
twisting, bending, and reaching above head; and lifting trays of 
mail at a fast pace.  He was unable to perform these duties 
because of his right knee disability.  He apparently requested 
permanent light duty.  His temporary light duty request showed 
that he could perform an activity that required sitting for 6 to 
8 hours each day, but that he could not perform lifting, 
standing, walking, climbing, kneeling, bending, and twisting.  
The Veteran's request was denied because it failed to meet the 
requirements for Permanent Reassignment in accordance with 
provisions of a National Agreement.  It appears that the Veteran 
was awarded a period of Social Security Administration (SSA) 
disability benefits in 1998, with a primary diagnosis of obesity 
and a secondary diagnosis of degenerative joint disease of the 
right knee.  

Based on the foregoing, the Board finds that the evidence fails 
to show that the Veteran is unable to secure and follow a 
substantially gainful occupation as a result of his service-
connected right knee disabilities.  Rather, while the evidence of 
record reveals that his service-connected disabilities prevent 
him from a doing physical labor, these conditions do not prevent 
him from performing the duties of a sedentary job.  In essence, 
although the Veteran's service-connected disabilities do result 
in some industrial impairment, as reflected by his combined 
rating of 20 percent, the evidence does not show that he is 
unable to secure or maintain gainful employment as a result of 
his service-connected right disabilities.  

The Board acknowledges the Veteran's contention that he is unable 
to work as a result of his service-connected right knee 
disabilities, and his reports that he had to retire from his job 
due to these conditions.  The Board also acknowledges the medical 
evidence of record indicating that the Veteran is unable to 
perform a job that would require prolonged standing, lifting, and 
walking.  However, the Board finds no objective medical evidence 
indicating that the Veteran's service-connected disabilities 
render him unemployable from a sedentary job.  In this regard, 
the Board notes that, given the Veteran's experience with 
administrative work as a distribution clerk with the postal 
service and his two years of college, he appears to have the 
knowledge and skills necessary for a sedentary job, and as such 
should be capable of performing the physical and mental acts 
required by such employment.  The Veteran does not allege that he 
would be unable to perform a job where he was able to sit down.  

Based on the foregoing, the Board concludes that this case does 
not present any unusual or exceptional circumstances that would 
justify a referral of the total rating claim to the Director of 
the VA Compensation and Pension Service for extra-schedular 
consideration.  The Veteran's service-connected right knee 
disabilities have not been shown to cause any impairment that is 
not already contemplated by the rating criteria, and the Board 
finds that the rating criteria reasonably describe his 
disabilities.  Moreover, no medical professional has ever stated 
that the Veteran's service-connected disabilities preclude him 
from obtaining or maintaining employment in a sedentary position, 
and he appears to have the knowledge and skills necessary for 
such employment.  

As such, in the absence of any evidence of unusual or exceptional 
circumstances beyond that which is contemplated by the assigned 
schedular disability evaluations, the preponderance of the 
evidence in this case is against the claim.  The evidence in this 
case is not so evenly balanced so as to allow for application of 
the benefit of the doubt rule as required by law and VA 
regulations.  See 38 



U.S.C.A. §5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).  Therefore, the Veteran's claim for entitlement to a TDIU 
is denied.


ORDER

Service connection for a left knee disorder, to include as 
secondary to service-connected right knee disabilities, is 
denied. 

Entitlement to a TDIU is denied. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


